Citation Nr: 1423082	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for fusion lumbar spine with x-ray evidence of osteophyte (low back disorder).  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due solely to service-connected low back disorder. 

3. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to October 2011, including service in an imminent danger area in the Persian Gulf from October 1990 to April 1991, as well as in Iraq from March 2003 to February 2004 and from April 2008 to July 2009.  His decorations include the Iraq Campaign Medal and the Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1. The Veteran's service-connected low back disorder is manifested by painful motion beginning at 30 degrees on forward flexion and by moderately severe radiculopathy of the left lower extremity and mild radiculopathy of the right lower extremity, but without incapacitating episodes totaling six weeks in the past twelve months, anklyosis, or bladder or bowel impairments.  

2. A July 2013 rating decision found that the Veteran is unemployable due to several service-connected disabilities and granted individual unemployability, effective November 1, 2011. 

3. Effective November 1, 2011, the Veteran's service-connected low back disorder is of such severity so as to preclude substantially gainful employment. 

4. The Veteran is in receipt of at least a combined rating of 60 percent for additional service-connected disabilities.    




CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating of 40 percent for fusion lumbar spine with x-ray evidence of osteophyte have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.71a (2013).  

2. The criteria for the assignment of a separate 40 percent rating for radiculopathy of the left lower extremity associated with the Veteran's low back disorder have been met.  U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.7, 4.123, 4.124a, diagnostic code 8520 (2013).    

3. The criteria for the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity associated with the Veteran's low back disorder have been met.  U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. § 3.102, 4.7, 4.123, 4.124a, diagnostic code 8520 (2013).  

4. The criteria for a TDIU for service-connected low back disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

5. The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veteran appealed the propriety of the initially assigned rating for low back disorder.  The Court has held that once service connection is granted, additional notice is not required and any defect in the notice is not prejudicial.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records are associated with the claims file.  The Veteran's pertinent post-service treatment records, as well as the Veteran's Social Security Administration records are also associated with the claims file.  

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was afforded VA examinations in August 2011 and April 2013.  The VA examinations are adequate for rating purposes as the examiners conducted an appropriate evaluation of the Veteran, reviewed pertinent medical records, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, VA has satisfied its duties to notify and assist.  

Applicable Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.
       
The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).


Analysis 

By way of background, the Veteran filed a service connection claim for a low back disorder prior to his October 2011 separation from service.  A November 2011 rating decision granted service connection for a low back disorder and assigned a 10 percent rating.  The same rating decision also granted radiculopathy of the left lower extremity and assigned a noncompensable rating.  Additional medical evidence was received and a July 2013 rating decision increased the Veteran's left leg radiculopathy to a 20 percent rating, effective November 2011.  A November 2013 rating decision increased the Veteran's low back disorder to a 20 percent rating, effective November 2011.  

While in service, the Veteran had several surgeries on his lumbar spine and he was diagnosed with degenerative disc disease.  He filed for service connection for a back disorder in April 2011 and was afforded an August 2011 VA examination prior to separation from service.  The August 2011 VA examiner reviewed the Veteran's medical record and noted that the Veteran had flexion of the lumbar spine to 80 degrees with pain on motion from 0 degrees to 80 degrees.  The Veteran had extension to 15 degrees.  The examiner noted radiculopathy of the left leg and noted no bladder or bowel problems.  

The Veteran's post-service treatment records further indicate that the Veteran had radiculopathy and radiating pain to the legs and that he did not have bowel or bladder dysfunction.  A December 2011 treatment record noted that the Veteran had an injured sympathetic nerve and that his left leg and foot does not sweat, which causes significant dryness of the heel and bleeding.  The December 2011 doctor noted that his previous treatment record "incorrectly stated that [the Veteran] had 90 degrees of forward flexion . . ."  Instead, the Veteran has a decreased range of motion with forward flexion to approximately 25 to 30 degrees.  Additional records from this time period indicate that the Veteran was prescribed oxycodone and neurotin for his low back pain and that he was also prescribed a "lumbar corset."  It was noted that the Veteran was able to stand independently but that he used a cane to ambulate.  See VA treatment record dated September 2013.  

An April 2013 VA examination report noted that the Veteran had severe degenerative disc disease with radiculopathy.  The Veteran had forward flexion to 40 degrees with pain beginning at 30 degrees.  Extension ended at 10 degrees with painful motion beginning at 5 degrees.  The examiner noted that the Veteran had functional loss and functional impairment of the lumbar spine after repetitive use testing, to include less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing, and weight bearing.  No muscle atrophy, guarding, or muscle spasm was noted.  It was also noted that the Veteran has intervertebral disc syndrome (IVDS) and that he had less than one week of incapacitating episodes over the past twelve months.  The examiner noted that the Veteran had decreased sensation of the left leg and severe radiculopathy of the left leg involving the sciatic and femoral nerves.  It was also noted that the Veteran had mild radiculopathy of the right leg.  No other neurological abnormalities were noted.  

The Board notes that the RO requested an addendum opinion to this examination report to determine which nerve was impacted by the Veteran's right leg radiculopathy.  An October 2013 addendum opinion was obtained but did not provide clarification regarding the right leg radiculopathy.   

After careful review of the evidence, the Board finds that a 40 percent disability rating for the Veteran's low back disorder is warranted for the entire appeal period since the December 2011 treatment record stated that the Veteran had forward flexion to 25 degrees to 30 degrees and the April 2013 VA examiner noted that painful motion of forward flexion began at 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A disability rating in excess of 40 percent under the general rating formula for disease and injuries of the spine is not warranted as the Veteran has not been diagnosed with anklyosis, which is required for a 50 percent or a 100 percent rating.  A disability rating in excess of 40 percent under the formula for rating IVDS based on incapacitating episodes is not warranted as the evidence of record does not indicate that the Veteran has been prescribed bed rest totaling at least six weeks during the past twelve months.  The April 2013 VA examiner noted that the Veteran had less than one week of incapacitating episodes over the past twelve months.       

In regards to the Veteran's neurological abnormalities associated with his service-connected low back disorder, the Board notes that the Veteran is currently in receipt of a 20 percent disability rating for his radiculopathy of the left lower extremity.  The Board notes that the April 2013 VA examination report noted severe radiculopathy of the left leg impacting the sciatic and femoral nerves.  The Board finds that the Veteran's radiculopathy of the left lower extremity impacting the femoral and sciatic nerves is most accurately described as moderately severe, which warrants a 40 percent disability rating.  Although the April 2013 examiner described the left leg radiculopathy as severe, a 60 percent rating for radiculopathy of the left lower extremity is not warranted as the April 2013 examination report specifically noted that there was no muscle atrophy.  38 C.F.R. §§ 4.123, 4.124, 4.124a (2013).  A 80 percent rating for radiculopathy of the left lower extremity is not warranted as the Veteran does not have complete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.123, 4.124, 4.124a (2013).  

The Board finds that a separate 10 percent disability rating is warranted for radiculopathy of the Veteran's right lower extremity as the April 2013 VA examination report noted mild right leg radiculopathy.  A higher rating than 10 percent for radiculopathy of the right lower extremity is not warranted as there is no medical evidence of record to indicate a more severe neurological abnormality of the right lower extremity.  38 C.F.R. §§ 4.123, 4.124, 4.124a (2013).        

Further, there is no evidence of bowel or bladder abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board notes that VA treatment records indicate complaints of erectile dysfunction and that the Veteran associates the problem with his past spinal surgeries.  See July 2012 and September 2013 VA treatment record.  Initially, the Board notes that the Veteran is not competent to associate his erectile dysfunction with his past spinal surgeries as he does not have the requisite medical training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the April 2013 VA examination report noted no pertinent neurological abnormalities associated with the Veteran's low back disorder except for radiculopathy of the lower extremities.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connected low back disorder, including limitations of range of motion and neurological abnormalities, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and associated neurological abnormalities of the right and left lower extremities and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  For the establishment of a TDIU, 38 C.F.R. § 4.16(a) requires that the Veteran has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Here, a July 2013 rating decision found that the Veteran is unemployable due to several service-connected disabilities and granted individual unemployability, effective November 1, 2011.  In this decision, the Board additionally finds that the Veteran is unemployable due solely to his service-connected low back disorder, effective November 1, 2011.  In an April 2013 VA examination report, the examiner opined that the Veteran "cannot function in an occupational environment based on his service connected lumbar spine condition.  He does not have any non-service connected conditions that would hinder him from employment."  The Board finds the April 2013 VA examination report to be competent and credible evidence that the Veteran's low back disorder alone renders him unable to obtain substantially gainful employment.  The Veteran also meets the criteria set for in 4.16(a) as the Board has granted a 40 percent disability rating for the Veteran's low back disorder, a 40 percent disability rating for left leg radiculopathy associated to low back disorder, and a 10 percent disability rating for right leg radiculopathy associated to low back disorder.  Accordingly, the criteria for a TDIU due solely to service-connected low back disorder have been met.  

The Board also finds that the Veteran is entitled to special monthly compensation.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim."  Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this decision, the Board assigned a TDIU solely due to his low back disorder, effective November 1, 2011.  The Board finds that although the low back disorder was not rated as 100 percent, for SMC purposes the assignment of a TDIU based solely due to his low back disorder satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Furthermore, the Veteran is in receipt of at least a combined 60 percent rating for additional service-connected disabilities.  Thus, the Veteran is entitled to SMC at the housebound rate, effective November 1, 2011.   


ORDER

Effective November 1, 2011, the Veteran's 20 percent disability rating for 
fusion lumbar spine with x-ray evidence of osteophyte is increased to a 40 percent rating, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective November 1, 2011, the Veteran's 20 percent disability rating for radiculopathy of the left lower extremity is increased to a 40 percent rating, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective November 1, 2011, entitlement to a separate 10 percent disability rating for radiculopathy of the right lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective November 1, 2011, entitlement to a TDIU based solely on the service-connected low back disorder and associated neurological abnormalities is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective November 1, 2011, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to the rules and regulations governing the payment of VA monetary benefits.
 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


